Exhibit 10.47

SEVERANCE AGREEMENT


This Agreement, effective as of November 19, 2012 (the "Effective Date"), is
made by and between Spectrum Brands, Inc. (the "Company"), a Delaware
corporation, with its World Headquarters located at 601 Rayovac Drive, Madison,
WI 53711, and Nathan Fagre, Senior Vice President, General Counsel, and
Secretary (the "Executive").


BACKGROUND


During the course of Executive's employment with the Company, the Executive will
be privy to important confidential information of the Company, and will develop
substantial skills and knowledge related to the Company's industry, which skills
and knowledge would be of substantial value to the Company's competition.


The Company considers it essential to the best interests of its shareholders to
foster the continued employment of its key managers, and to limit their ability
to compete with the Company after their employment terminates.


The Executive and the Company wish to execute this Agreement to formalize the
terms of Executive's employment.


CONSIDERATION


The Executive's continued employment with the Company and Executive's cash
compensation adjustment is expressly conditioned upon the agreement by the
Executive to the terms and conditions of such employment as contained in this
Agreement. In consideration of the promises contained within this Agreement
(promises that include benefits to which Executive would not otherwise be
entitled or receive), the Executive's continued employment with the Company in
Executive's role as a General Counsel and Secretary of the Company, the payment
of $50.00, and for other and good valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows.


UNDERTAKINGS


Now therefore, the parties agree:


1.    Term of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue in effect for a period of one year from the Effective
Date. The initial term shall thereafter be automatically extended for successive
one-year periods unless otherwise terminated in accordance with this Agreement
(such initial term together with any extentions thereof, the "Term").


2.     Severance Payments.


2.1    If the Executive's employment is terminated during the Term (a) by the
Company without Cause (as defined below) or (b) by reason of death or Disability
(as defined below), and the Executive executes a separation agreement with a
release of claims agreeable to the Company (to the extent the Executive is
physically and mentally capable to execute such an agreement), then the Company
shall pay the Executive the amounts, and provide the Executive the benefits,
described in Section 2.2 (the "Severance Payments"). Company's requirement to
relocate and Executive's refusal is not deemed "for cause" and will be
considered a voluntary resignation.


2.2(a)    The Company shall pay to the Executive as severance, an amount in cash
equal to one hundred percent (100%) of the sum of (i) the Executive's base
salary in effect at the time such termination occurs, to be paid in equal
semi-monthly installments over the Non-Competition Period (as defined below),
and (ii) the annual bonus to which the Executive is entitled with respect to the
fiscal year in which the termination occurs under any annual bonus or incentive
plan maintained by the company in an amount determined as if the Company had
achieved 100% of the applicable performance goals set by the Board of Directors
of the company for such fiscal year, which shall be paid to the Executive on or
before the December 31st following the end of such fiscal year. Notwithstanding
the foregoing, if payment in accordance with the preceding sentence would
subject the Executive to tax




--------------------------------------------------------------------------------

Exhibit 10.47

under section 409A of the Internal Revenue Code of 1986, as amended, then
payment will be suspended until the first date as of which payment can be made
without subjecting the Executive to such tax.


2.2(b)    For the 12-month period immediately following such termination, the
Company shall arrange to provide the Executive and his dependents health
insurance benefits substantially similar to those provided to the Executive and
his dependents by the Company. Executive must elect COBRA coverage and make
timely payments in accordance with the terms outlined in the COBRA notice, to
receive this benefit. Should Executive elect COBRA, the Company agrees that the
Executive and/or eligible members of Executive's family shall pay no more than
the rate charged to its employees by the company at the time of such payments
for a period of twelve (12) months, and that the Company shall pay for the
employer portion of providing such Healthcare coverage. Health Benefit
contributions pursuant to this Section 2.2(b) shall cease immediately upon the
discovery by the Company of the Executive's breach of the covenants contained in
Sections 5 or 6 hereof. In addition, Company contributions for health benefits
receivable by the Executive pursuant to this Section 2.2(b) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during the 12-month period following the Executive's termination of
employment (and any such benefits received by or made available to the Executive
shall be reported to the Company by the Executive); provided, however, that the
Company shall reimburse the Executive for the excess, if any, of the cost of
such benefits to the Executive over such cost immediately prior to the date of
termination.


2.3     Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.


2.4    If the Executive's employment with the Company terminates during the
Term, the Executive shall not be required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to this Section 2.


3.    Termination Procedures. During the Term, any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written notice of termination from one party to the other in accordance with
Section 8 hereof. The notice of termination shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment
under the provision so indicated.


4.    At-Will Employment. Employment of Executive by the Company is "At-will.”
This means that either the Executive or the Company may terminate the employment
relationship at any time for any reason or no reason at all. No writing or oral
statements from employees, managers, or other executives of the Company can
modify the at-will employment relationship. Only a written document executed by
the Executive and the CEO, CFO, or the Vice President of Human Resources of the
Copmany, may modify the at-will employment relationship.


5.    Executive's Covenant Not to Compete and Non-Solicitation Covenant.


5.1    During the Non-Competition Period, the Executive will not, directly or
indirectly, either separately, jointly, or in association with others, as an
officer, director, consultant, agent, employee, owner, principal, partner, or
stockholder of any business, or in any other capacity, provide services of the
same or similar kind or nature that he or she provides to the Company to, or
have a financial interest in (excepting only the ownership of not more than 5%
of the outstanding securities of any class listed on an exchange or the Nasdaq
Stock Market), any -competitor of the Company or any of its subsidiaries (which
means any person or organization that is in the business of or makes money from
designing, developing, or selling products or services similar to those products
and services developed, designed or sold by the Company). For purposes of this
Agreement, the "Non-Competition Period" means the period beginning on the date
hereof and continuing until the date which is the twelve month anniversary of
the date of termination. In recognition, acknowledgement and agreement that the
Company's business and operations extend throughout North America and beyond,
the parties agree that the geographic scope of this covenant not to compete
shall extend to North America.






--------------------------------------------------------------------------------

Exhibit 10.47

5.2    Without limiting the generality of Section 5.1 above, during the
NonCompetition Period the Executive will not, directly or indirectly, in any
capacity, either separately, jointly, or in association with others, solicit or
otherwise contact any of the Company's customers with whom the Executive had
contact, responsibility for, or had acquired confidential information about by
virtue of his or her employment with the Company at any time during his or her
employment, if such contact is for the general purpose of selling products that
satisfy the same general needs as any products that the Company had available
for sale to its customers during the Non-Competition Period.


5.3     During the Non-Competition Period, the Executive shall not, initiate
contact in order to induce, solicit, or encourage any person to leave the
Company's employ. Nothing in this paragraph is meant to prohibit an employee of
the Company that is not a party to this Agreement from becoming employed by
another organization or person.


5.4    For purposes of this Section 5 and Section 6, the "Company" refers to the
Company and any incorporated or unincorporated affiliates of the Company.


6.    Secret Processes, Confidential Information and Trade Secrets.


6.1    The Executive will hold in strict confidence and, except as the Company
may authorize or direct, not disclose to any person or use (except in the
performance of his services hereunder) any
confidential information or materials received by the Executive from the Company
or any confidential information or materials of other parties received by the
Executive in connection with the performance of his duties hereunder. For
purposes of this Section 6.1, confidential information or materials shall
include existing and potential customer information, existing and potential
supplier information, product information, design and construction information,
pricing and profitability information, financial information, sales and
marketing strategies and techniques, and business ideas or practices. The
restriction on the Executive's use or disclosure of the confidential information
or materials shall remain in force during the Executive's employment hereunder
and until the earlier of (a) a period of two (2) years thereafter or (b) until
such information is of general knowledge in the industry through no fault of the
Executive or any agent of the Executive. This Section 6.1 is not intended to
preclude Executive from being gainfully employed by another. Rather, it is
intended to prohibit Executive from using the Company's confidential information
or materials in any subsequent employment or employment undertaken that is not
for the benefit of the Company during the identified period.


6.2    The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive's employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive's use of the Company's premises or property
(collectively called the "Inventions"). The Executive acknowledges and agrees
that all Inventions shall be the sole property of the Company, and the Executive
hereby assigns to the Company all of the Executive's rights and interests in and
to all of the Inventions, it being acknowledged and agreed by the Executive that
all the Inventions are works made for hire. The Company shall be the sole owner
of all domestic and foreign rights and interests in the Inventions. The
Executive will assist the Company at the Company's expense to obtain and from
time to time enforce patents and copyrights on the Inventions.


6.3    Upon the request of, and, in any event, upon termination of the
Executive's employment with the Company, the Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals, and all
other tangible information in whatever form which pertains to the Company, and
the Executive will not retain any such information or any reproduction or
excerpt thereof.


6.4    Nothing in this Section 6 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.


7.    Successors; Binding Agreement






--------------------------------------------------------------------------------

Exhibit 10.47

7.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this
Agreement and shall entitle the Executive to the Severance Payments, except
that, for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the date of termination. For
purposes of this Agreement, "Company" shall mean Spectrum Brands, Inc., a
Delaware corporation, and shall include any successor to its business or assets
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.


7.2    The services that are to be performed by Executive under this Agreement
are acknowledged to be personal, and Executive may not assign his or her
responsibilities or duties under this Agreement to another without the express
written permission of the Company.


7.3    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and
legatees. If the Executive shall die while any amount would still be payable to
the Executive hereunder (other than amounts which, by their terms, terminate
upon the death of the Executive) if the Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of the Executive's estate.


8.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered personally, (b) upon
confirmation of receipt when such notice or other communication is sent by
facsimile or telex, (c) one day after delivery to an overnight delivery courier,
or (d) on the fifth day following the date of deposit in the United States mail
if sent first class, postage prepaid, by registered or certified mail.


For purposes of providing notice under this Agreement, when provided to the
Company, the following address may be used: VP Human Resources, 601 Rayovac
Drive, Madison, Wisconsin 53711. And, when provided to the Executive,
Executive's last known address may be used.


9.     Survival. The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration of the Term (including, without limitation, those under
Sections 2, 5 and 6 hereof) shall survive such expiration.


10.    Amendment; Waiver. This Agreement may be amended, modified, superseded,
or canceled, and the terms hereof may be waived, only by a written instrument
executed by all of the parties hereto or, in the case of a waiver, by the party
waiving compliance. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.


11.    Equitable Relief. Executive expressly acknowledges that breach of any
provision of Sections 5 or 6 of this Agreement would result in irreparable
injuries to the Company, the remedy at law for any such breach will be
inadequate, and upon breach of such provisions, the Company, in addition to all
other available remedies, shall be entitled as a matter of right to injunctive
relief in any court of competent jurisdiction without the necessity of proving
the actual damage to the Company.


12.    Entire Agreement. This Agreement constitutes the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior negotiations, discussions, writings, and agreements between them.






--------------------------------------------------------------------------------

Exhibit 10.47

13.    Severability. Sections 5.1, 5.2, 5.3, 6.1, 6.2, and 11 of this Agreement
shall be considered separate and independent from the other sections of this
Agreement and no invalidity of any one of those sections shall affect any other
section or provision of this Agreement. However, because it is
expressly acknowledged that the Severance Payments are provided as consideration
for the obligations imposed upon Executive under Sections 5.1, 5.2, 5.3, 6.1,
and 6.2, should any court determine that any of the provisions under these
Sections is unlawful or unenforceable, such that Executive need not honor those
provisions, then Executive shall not receive the Severance Payments or insurance
benefits provided for in this Agreement.


14.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed to be an original but both of which together will
constitute one and the same instrument.


15.     Definitions. For purposes of this Agreement, the following terms shall
have the meanings indicated below:


15.1    "Cause" for termination by the Company of the Executive's employment
shall mean (i) the commission by the Executive of any fraud, embezzlement or
other material act of dishonesty with respect to the Company or any of its
affiliates (including the unauthorized disclosure of confidential or proprietary
information of the Company or any of its affiliates or subsidiaries); (ii)
Executive's conviction of, or plea of guilty or nolo contendere to, a felony or
other crime, the elements of which are substantially related to the duties and
responsibilities associated with the Executive's employment; (iii)
Executive's willful misconduct; (iv) willful failure or refusal by Executive to
perform his duties and responsibilities to the Company or any of its affiliates
which failure or refusal to perform is not remedied within 30 days after receipt
of a written notice from the Company detailing such failure or refusal to
perform; or (v) Executive's breach of any of the terms of this Agreement or any
other agreement between Executive and the Company which breach is not cured
within 30 days subsequent to notice from the Company to Executive of such
breach.


14.2    "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of a permanent condition,
the Executive is unable to perform the essential duties and responsibilities of
his employment position either with or without reasonable accommodation.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


SPECTRUM BRANDS, INC.


By:/s/ Stacey Neu
Name: Stacey Neu
Title: Vice President, Human Resources
By:/s/ Nathan Fagre
Name: Nathan Fagre
Title: Senior Vice President, General Counsel,
               and Secretary





